DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks, filed 03/01/2021, with respect to the rejection(s) of the claim(s) under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Miyagi in view of Tanaka.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, & 5 are rejected under 35 U.S.C. 103 as being unpatentable over Miyagi (US 9839954, hereafter Miyagi) in view of Tanaka (US 20130239645, hereafter Tanaka).

	Regarding Claim 1, Miyagi teaches a method for producing a press-formed product (Fig. 10, Element 70)9  including a top plate section (Annotated Fig. 1, Element A) having a stepped section (Annotated Fig. 1, Element B) in a longitudinal direction that extends from a widthwise end section of the top plate section and crosses at least widthwise part of the top plate section and a vertical wall section (Fig. 2, Elements 20 & 22) adjacent to the top plate section via a ridge section (Fig. 2, Elements 18a & 18b) located in the widthwise end section of the top plate section that is an end section where the stepped section is located, the method comprising:
Forming an intermediate formed product (Fig. 6, Element 50) from a processed material (Fig. 5, Element 30) by using first press tooling (Fig. 5, Element 40)
The intermediate formed product including:
 A top plate section (Annotated Fig. 2, Element A2) and a stepped section (Annotated Fig. 2, Element B2) of the top plate section
A temporary vertical wall section (Fig. 6, Elements 53 & 55)  adjacent to the top plate section via the ridge section (Fig. 6, Elements 51a & 51b)
A temporary flange section (Fig. 6, Elements 57 & 59) adjacent to the temporary vertical wall section (Fig. 6, Elements 53 & 55) via a temporary ridge section (Fig. 6, Elements 51a & 51b) located in an end section of the temporary vertical wall section that is an end section opposite to the ridge section
Forming the press-formed product (Fig. 10, Element 70) from the intermediate formed product (Fig. 8, Element 50) by using second press tooling (Fig. 8, Element 60) to perform forming in which the temporary ridge section is moved toward the temporary flange section with at least part of the top plate section of the intermediate formed product restricted (Fig. 8, Element 64a, clamping the top plate section and stepped section to avoid further forming)
Wherein a height of the temporary vertical wall section adjacent to the top plate section lower than the stepped section of the intermediate formed product is 50% of a height of the vertical wall section of the press-formed product or less (Col. 8, Lines 27-43, wherein the press-formed product has top plate sections which are lower than the stepped section which are 50% or less of a height of the fully press-formed product)
Wherein a shape of the top plate section (Annotated Fig. 1, Element A) and the stepped portion (Annotated Fig. 1, Element B) of the press-formed product is the same as a shape of the top plate section (Annotated Fig. 1, Element A2) and the stepped portion (Annotated Fig. 1, Element B2) of the intermediate formed product.
nd punch forming the fully formed product is in contact with all of the top plate section (and thus does not fully disclose that the top plate section of the intermediate formed product will be the same as the fully formed product). However, Tanaka, in the same field of press-formed products, teaches an intermediate formed product (Fig. 4, the pre-bent intermediate product) which has its top plate portion full clamped down onto the 2nd punch (Fig. 4, Element 42b) for forming the fully formed product (Fig. 5) so that the top section does not move during the second pressing ([0062]). It would have been obvious to one skilled in the art prior to the effective filing date to have modified the second pressing step of Miyagi to have the 2nd punch fully engaging only the top plate and stepped sections of the top plate section as this would ensure that the top plate and stepped sections retain their shape while the rest of the product is fully formed.

    PNG
    media_image1.png
    462
    499
    media_image1.png
    Greyscale

Annotated Fig. 1 (per Miyagi, Fig. 10)

    PNG
    media_image2.png
    375
    512
    media_image2.png
    Greyscale

Annotated Fig. 2 (per Miyagi, Fig. 6)22

	
	Regarding Claim 4, the modified Miyagi teaches:
The tensile strength of the processed material is 590 MPa or more (Claim 7, tensile strength of 400-1600 MPa).

	Regarding Claim 5, the modified Miyagi teaches:
The tensile strength of the processed material is 980 MPa or more (Claim 7, tensile strength of 400-1600 MPa).

Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Miyagi in view of Tanaka and Nakata (US 9718113, hereafter Nakata).

	Regarding Claim 9, Miyagi teaches a method for producing a press-formed product (Fig. 10, Element 70)9  including a top plate section (Annotated Fig. 1, Element A) having a stepped section 
Forming an intermediate formed product (Fig. 6, Element 50) from a processed material (Fig. 5, Element 30) by using first press tooling (Fig. 5, Element 40)
The intermediate formed product including:
 A top plate section (Annotated Fig. 2, Element A2) and a stepped section (Annotated Fig. 2, Element B2) of the top plate section
A temporary vertical wall section (Fig. 6, Elements 53 & 55)  adjacent to the top plate section via the ridge section (Fig. 6, Elements 51a & 51b)
A temporary flange section (Fig. 6, Elements 57 & 59) adjacent to the temporary vertical wall section (Fig. 6, Elements 53 & 55) via a temporary ridge section (Fig. 6, Elements 51a & 51b) located in an end section of the temporary vertical wall section that is an end section opposite to the ridge section
Forming the press-formed product (Fig. 10, Element 70) from the intermediate formed product (Fig. 8, Element 50) by using second press tooling (Fig. 8, Element 60) to perform forming in which the temporary ridge section is moved toward the temporary flange section with at least part of the top plate section of the intermediate formed product restricted (Fig. 8, Element 64a, clamping the top plate section and stepped section to avoid further forming)
Wherein a shape of the top plate section (Annotated Fig. 1, Element A) and the stepped portion (Annotated Fig. 1, Element B) of the press-formed product is the same as a 
	Miyagi does not expressly disclose that the 2nd punch forming the fully formed product is in contact with all of the top plate section (and thus does not fully disclose that the top plate section of the intermediate formed product will be the same as the fully formed product). However, Tanaka, in the same field of press-formed products, teaches an intermediate formed product (Fig. 4, the pre-bent intermediate product) which has its top plate portion full clamped down onto the 2nd punch (Fig. 4, Element 42b) for forming the fully formed product (Fig. 5) so that the top section does not move during the second pressing ([0062]). It would have been obvious to one skilled in the art prior to the effective filing date to have modified the second pressing step of Miyagi to have the 2nd punch fully engaging only the top plate and stepped sections of the top plate section as this would ensure that the top plate and stepped sections retain their shape while the rest of the product is fully formed.
	The modified Miyagi does not expressly disclose that the height of the stepped section of the press-formed product and the radius of curvature R of the ridge section of the press-formed product would satisfy the formula H >= 0.4*R. However, Nakata, in the same field of press-formed products, teaches a height of the top plate section (Annotated Fig. 3, Element C) of the press-formed product (Fig. 6A, Element 20) and a radius of curvature (Fig. 10, Element R1) of the ridge section (Annotated Fig. 3, Element D) of the press-formed product (Fig. 6A, Element 20) which satisfies the formula H>=0.4R. The height being 50mm and the radius being 5mm (Col. 14, Lines 50-55). As the height of the stepped section has not been defined as to what it is relative to it can be assumed that the height of the stepped section is relative to the bottom of the final flange section. Thus, it would have been obvious to one skilled in the art prior to the effective filing date to have configured the full height of the stepped section of the modified Miyagi to have a height which fulfill the formula H>=0.4R as it is known in the art to have 

    PNG
    media_image3.png
    125
    271
    media_image3.png
    Greyscale

Annotated Fig. 3 (per Nakata, Fig. 6A)

	
	Regarding Claim 10, the modified Miyagi teaches:
Wherein a height of the temporary vertical wall section adjacent to the top plate section lower than the stepped section of the intermediate formed product is 50% of a height of the vertical wall section of the press-formed product or less (Col. 8, Lines 27-43, wherein the press-formed product has top plate sections which are lower than the stepped section which are 50% or less of a height of the fully press-formed product)

	Regarding Claim 11, the modified Miyagi teaches:
Wherein the entire area of the ridge section of the press-formed product is formed on the intermediate formed product (the ridge section connecting the vertical wall sections to the flange sections remaining the same between the intermediate formed product and the fully formed product as the top and stepped portions are fully contacting the 2nd punch, thus the ridge section should not be further formed).

	Regarding Claim 12
The tensile strength of the processed material is 590 MPa or more (Claim 7, tensile strength of 400-1600 MPa).

	Regarding Claim 13, the modified Miyagi teaches:
The tensile strength of the processed material is 980 MPa or more (Claim 7, tensile strength of 400-1600 MPa).
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN SCHOMMER whose telephone number is (571)270-7988.  The examiner can normally be reached on Monday - Thursday and Alternate Fridays 07:30-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/DYLAN SCHOMMER/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725